          Case 1:18-cv-09417-ER Document 51 Filed 02/15/21 Page 1 of 2

                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0046 • E: Jason@levinepstein.com


                                                                                      February 15, 2021
Via Electronic Filing
The Honorable Judge Edgardo Ramos
U.S. District Court, Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:     Ortiz Ochoa et al v. Prince Deli Grocery Corp. et al
                              Case No.: 18-cv-09417-ER

Dear Honorable Judge Ramos:

       This law firm represents Defendants Prince Deli Grocery Corp. (d/b/a Prince Deli
Grocery) and Abdo S. Anam (a/k/a Abdo Saleh) (together, the “Defendants”) in the above-
referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(A), this letter respectfully
serves as a reservation of rights regarding the pending Order to Show Cause for Sanctions
against Plaintiff Luis Antonio Ortiz Ochoa (“Plaintiff”), and Plaintiff’s former counsel, Michael
Faillace & Associates, P.C. (the “Faillace Law Firm”) [Dckt. No. 40] (the “Order to Show
Cause”).

        The Faillace Law Firm’s recent substitution of counsel [Dckt. Nos. 44, 47, 49] cannot
operate or be construed as a proverbial “get-out-of-jail-free card.” See Kuldeep Singh et al v.
Mandeep Kaur et al [Case No.: 1:19-cv-06927] (November 19, 2020 Order) (“If a lawyer
discovers that his client has given him inaccurate material information that has become part of
the record of the case, the lawyer cannot simply head for the hills. He has a duty to advise his
client to correct the misinformation. If the correction is fatal to the plaintiff's case, then the
lawyer has the duty to urge the client to move to voluntarily dismiss the case.”) The Faillace Law
Firm still must respond to the pending Order to Show Cause why sanctions should not be
imposed against them for the bad faith filing and prosecution of the instant action, under, inter
alia, Fed.R.Civ.P. 26(g)(3), 37(b), 37(c), 28 U.S.C. § 1927, this Court’s inherent authority, and
Fed.R.Civ.P. 11(c). [See Dckt. Nos. 40, 48].

        Thus, out of an abundance of caution, Defendants hereby respectfully reserve all rights
against the Faillace Law Firm, notwithstanding their recent substitution of counsel. [Dckt. Nos.
44, 47, 49].

                                                             Respectfully Submitted,

                                                             LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                             By: /s/ Jason Mizrahi
                                                                Jason Mizrahi
                                                                420 Lexington Avenue, Suite 2525


                                                    1
         Case 1:18-cv-09417-ER Document 51 Filed 02/15/21 Page 2 of 2




                                               New York, NY 10170
                                               Tel. No.: (212) 792-0048
                                               Email: Jason@levinepstein.com
                                               Attorneys for Defendants

VIA ECF: All Counsel




                                      2
